Name: Commission Regulation (EEC) No 1542/79 of 24 July 1979 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1731/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 7 . 79 Official Journal of the European Communities No L 187/5 COMMISSION REGULATION (EEC) No 1542/79 of 24 July 1979 fixing the weighting coefficients to be used in calculating the Community market price for pig carcases and repealing Regulation (EEC) No 1731 /78 Commission Regulation (EEC) No 1731 /78 of 24 July 1978 (4 ) should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( ¢), as last amended by Regulation (EEC) No 1423/78 (2 ), and in particular Article 4 (6) thereof, Whereas the Community market price for pig carcases, as referred to in Article 4 (2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coeffi ­ cients expressing the relative size of the pig popula ­ tion of each Member State ; whereas these coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 76/630/EEC of 20 July 1976 concerning surveys of pig production to be made by the Member States (3 ) ; Whereas, in view of the results of the census of December 1978 , the weighting coefficients fixed by HAS ADOPTED THIS REGULATION : Article 1 The weighting coefficients referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex to this Regulation . Article 2 Regulation (EEC) No 1731 /78 is hereby repealed . Article 3 This Regulation shall enter into force on 1 August 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2 ) OJ No L 171 , 28 . 6 . 1978 , p . 19 . (*) OJ No L 223 , 16 . 8 . 1976, p . 4 . ( «) OJ No L 201 , 25 . 7 . 1978 , p. 32 . No L 187/6 Official Journal of the European Communities 25 . 7 . 79 ANNEX Coefficients to be used in calculating the Community market price for pig carcases Belgium 6.7 Denmark 12.2 Germany 30.2 France 14-4 Ireland 1.5 Italy 1 1 9 Luxembourg 01 Netherlands 12.4 United Kingdom 10.6